      Case 1:16-cv-01152-AJN-BCM Document 181 Filed 05/27/20 Page 1 of 31



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                           5/27/2020


 Matthew Whittington,

                        Plaintiff,
                                                                     16-cv-1152 (AJN)
                –v–
                                                                   OPINION & ORDER
 Commissioner Joseph Ponte, et al.,

                        Defendants.



ALISON J. NATHAN, District Judge:

       In this Section 1983 action, pro se Plaintiff Matthew Whittington alleges that Defendants

violated his constitutional rights during his incarceration at Rikers Island. The Defendants

include numerous corrections officers, supervisors, and the City of New York. Defendants have

moved for summary judgment as to all claims. The Court concludes that Defendants are entitled

to judgment as a matter of law because, on the undisputed facts, Plaintiff has not alleged or

demonstrated Defendants’ personal involvement, has failed to exhaust most of his claims, and

has otherwise failed to state a claim. Defendants’ motion is therefore GRANTED.

 I.    BACKGROUND

       A. The City’s Factual Recitation

       Along with its motion for summary judgment, the City submitted a Rule 56.1 statement,

laying out its version of the undisputed facts in this case. See Dkt. No. 161 (Def. 56.1). In

accordance with this District’s Local Rule 56.2, the City also provided Plaintiff a notice

regarding opposing a motion for summary judgment. See Dkt. No. 159. This notice advised

Plaintiff that his claims could be dismissed without trial if he failed to respond to the City’s


                                                                                                    1
     Case 1:16-cv-01152-AJN-BCM Document 181 Filed 05/27/20 Page 2 of 31



motion “by filing sworn affidavits and/or other documents as required by Rule 56(c) of the

Federal Rules of Civil Procedure and Local Rule 56.1.” Id. The notice also stated that “Rule 56

provides that you may NOT oppose the Defendants’ motion simply by relying upon the

allegations in your second amended complaint. Rather, you must submit evidence, such as

witness statements or documents, countering the facts asserted by the defendants and raising

specific facts that support your claim.” Id. In response to the City’s motion, Plaintiff submitted

a memorandum of law and attached various documents. He did not submit any affidavits,

respond directly to the City’s 56.1 statement, or provide his own 56.1 statement. All of the

documents Plaintiff attached were already submitted by the City. In other words, Plaintiff does

not put forward any evidence different than that submitted by his counterparty.

       Where a pro se Plaintiff receives notice under Local Rule 56.2 but “fails to submit a

responsive statement or otherwise contravene Defendants’ statements in [their] opposition . . .

the facts in Defendants’ statement may be deemed admitted.” Omor v. City of New York, No.

13-cv-2439 (RA), 2015 WL 857587, at *2 (S.D.N.Y. Feb. 27, 2015); Shands v. Lakeland Cent.

Sch. Dist., No. 15-cv-4260 (KMK), 2018 WL 3315738, at *1 (S.D.N.Y. July 5, 2018), aff'd, 771

F. App’x 121 (2d Cir. 2019). Nonetheless, the Court must also afford “special solicitude” to pro

se litigants. Jackson v. Fed. Exp., 766 F.3d 189, 195 (2d Cir. 2014). The Court will thus

liberally construe Whittington’s submissions to raise any disputes or discrepancies they suggest.

See, e.g., Cherry v. Byram Hills Cent. Sch. Dist., No. 11-cv-3872, 2013 WL 2922483, at *1

(S.D.N.Y. June 14, 2013) (“[W]here a pro se plaintiff fails to submit a proper . . . Rule 56.1

statement in opposition to a summary judgment motion, the Court retains some discretion to

consider the substance of the plaintiff’s arguments, where actually supported by evidentiary

submissions.” (italics and internal quotation marks omitted)). The Court thus draws the



                                                                                                     2
     Case 1:16-cv-01152-AJN-BCM Document 181 Filed 05/27/20 Page 3 of 31



following facts from Defendants’ Rule 56.1 Statement, but liberally construes Plaintiff’s

submissions to raise any disputes or discrepancies they suggest with respect to Defendants’

portrayal of the facts.

        B. Whittington is Arrested and Pleads Guilty to State Charges

        On August 21, 2013, Plaintiff was arrested and charged with assault in the second degree,

obstructing governmental administration, disorderly conduct, and harassment, in violation of

New York Penal Law Sections 120.05(3), 195.05, 240.20(1), and 240.26(1). Def. 56.1 ¶ 1. He

was then remanded into the custody of the New York City Department of Correction and was

placed at Riker’s Island. Id. Plaintiff eventually pleaded guilty to these charges and was

sentenced to one-year imprisonment. Id. ¶ 2.

        On April 8, 2014, Plaintiff was arrested for arson in the second, third, and fourth degrees,

reckless endangerment, and criminal mischief, in violation of New York Penal Law Sections

150.15, 120.20, and 145.00. In June 2016, Plaintiff again pleaded guilty, and was sentenced to

about four to seven years’ imprisonment. Id. ¶ 3.

        C. The Underlying Incidents

        This case stems from numerous incidents between Whittington and state employees. The

Court reviews these incidents in turn. On October 31, 2014, physicians on Riker’s Island saw

Whittington. Id. ¶¶ 7, 8. He informed doctors that he was in a car crash the day before, and

complained of a headache and jaw pain. Id. ¶ 9. But Whittington refused medical treatment and

did not attend a follow-up appointment. Id. ¶¶ 10, 11. About one week later, he returned to the

medical center, complaining of injuries unrelated to his prior report. Id. ¶ 12. He was seen at the

medical center several times in the following days. Id. ¶¶ 12–14.

        On November 11, 2014, a corrections officer (who is not a party to this litigation)

searched Whittington’s cell and recovered “a broken handcuff key” and a “plastic bag containing

                                                                                                   3
     Case 1:16-cv-01152-AJN-BCM Document 181 Filed 05/27/20 Page 4 of 31



what appeared to be a green leafy substance,” which “tested positive for marijuana.” Id. ¶¶ 17–

19. Whittington was thus “identified for Centrally Monitored Case Status” and received notice

of this designation. Id. ¶¶ 22–24. He was also given an infraction, but no penalty was imposed.

Id. ¶ 21.

        On November 16, 2014, multiple officers were transporting Whittington to his cell. Id.

¶¶ 25–26. As the cell door closed, Plaintiff “charged at the officers and attempted to exit the

cell.” Id. ¶ 29. “The members of the probe team issued direct orders to plaintiff to stop resisting,

then entered the cell and used upper body control techniques to attempt to gain plaintiff’s

compliance. Once they gained plaintiff’s compliance and applied mechanical restraints, and

plaintiff was placed on a gurney and escorted to the urgicare center.” Id. Plaintiff received

medical care on Riker’s Island over the course of three days. Id. ¶ 31. He was also treated at

Bellevue Hospital, “where his chief complaint included that he had swallowed a sharp object and

needs medical and psychiatric clearance.” Id. ¶ 32. However, “physicians determined that the

razor blade was ‘clearly external.’ In fact, plaintiff had taped the razor blade to the outside of his

body, and he would not allow for further inspection of the item that contained the razor blade.”

Id. ¶ 33. The City conducted an internal investigation, finding that the use of force was

appropriate. Id. ¶¶ 34–36. Whittington received an infraction, but no penalty was ultimately

imposed. Id. ¶¶ 37–41.

        On January 16, 2015, various officials conducted a personal search of Whittington. But

Whittington refused to comply with search procedures and “instead took the jewelry that was

around his neck (a chain) and put it into his mouth.” Id. ¶ 44. “When [a non-party corrections

officer] attempted to pick up the belt, plaintiff attempted to strike the officer.” Id. ¶ 45. And as

“the officers attempted to gain plaintiff’s compliance, Captain Collazzo utilized a one (1) second



                                                                                                       4
        Case 1:16-cv-01152-AJN-BCM Document 181 Filed 05/27/20 Page 5 of 31



burst of chemical agent.” Id. ¶ 46. Because the chemical agent “did not have the desired effect

because plaintiff continued to struggle with officers,” Captain Collazzo used another “one (1)

second burst of chemical agent.” Id. ¶ 47. Whittington “continued to physically resist before he

was ultimately restrained.” Id. Whittington was then treated and examined by a medical officer.

Id. ¶ 50. The City conducted a use-of-force investigation and found no error. Id. ¶¶ 51–52.

Whittington was served with numerous infractions, “cleared for lock-down in the Restricted

Housing Unit,” and “placed on Enhanced Restraint Status.” Id. ¶¶ 53–57. He then attended a

disciplinary hearing, was found guilty of numerous charges, and was “sentenced to ninety days

. . . in punitive segregation.” Id. ¶¶ 58–59. Plaintiff was also placed on “Red ID status.” Id.

¶ 83.

         On April 29, 2015, Plaintiff deliberately swallowed a razor. Id. ¶¶ 64–68. Doctors at

Bellevue Hospital advised him that he needed an immediate surgery, but Plaintiff refused. Id.

¶ 70. A psychiatrist then evaluated Whittington, determined he was incapable of making this

medical decision, and contacted his sister, who agreed to procedure. Id. ¶¶ 71–72. After the

procedure, Whittington continued to receive “near-daily mental health or medical treatment.” Id.

¶ 77. He was again charged with various infractions (such as possession of a contraband

weapon) and was sentenced to 30 days of punitive segregation. Id. ¶ 80.

         From July to November 2015, Plaintiff was placed in the Albany County Correctional

Facility, which is under the jurisdiction of Albany County. Id. ¶ 93. After his return to City

custody, he complained that he had not been receiving various medications. Id. ¶ 96. And on

December 31, 2015, Plaintiff claims he was denied visitation rights. Id. ¶ 106.

         On January 7, 2016, Plaintiff set fire to part of his cell. Id. ¶ 110. He later described this

as a suicide attempt. Whittington Dep. 249:15-23. After Correctional Officers extinguished the



                                                                                                      5
     Case 1:16-cv-01152-AJN-BCM Document 181 Filed 05/27/20 Page 6 of 31



fire, Plaintiff was restrained in a medical chair for further treatment. He broke out of the chair,

punched one Correctional Officer, and pushed another to the floor. Def. 56.1 ¶ 115. A

corrections officer used a chemical agent, but Plaintiff threw various objects at Officers. Id.

¶¶ 116–120. After being restrained, Whittington was examined and transported to Bellevue

Hospital, but refused treatment. Id. ¶¶ 121–125. He was charged with various infractions (such

as possessing a contraband lighter), found guilty, and sentenced to 60 days in punitive

segregation. Id. ¶¶ 131–135.

        On February 18, 2016, the City limited Whittington’s right to receive visitors. On March

17, 2016, Plaintiff used force against several Officers and had to be restrained, but was not

charged with an infraction. Id. ¶¶ 148–163. On March 25, 2016, Plaintiff again used force on

various Officers and had to be restrained. Id. ¶¶ 164–173. He was served with an infraction and

sentenced to 30-days in punitive segregation. Id. ¶¶ 174–183. On March 29, 2016, Plaintiff

“positioned a ‘curtain’ to effectively block officers’ ability to see into plaintiff’s cell,” refused to

remove the curtain, and used force against several officers who entered his cell. Id. ¶¶ 184–190.

He received medical care, was served with an infraction, and sentenced to 10-days in punitive

segregation. Id. ¶¶ 191–204. On June 5, 2016, Plaintiff used force against various officers, was

restrained, received medical treatment, and charged with an infraction, but no penalty was

imposed. Id. ¶¶ 205–219.

        On August 7, 2016, Whittington used force against several officers, causing them severe

injury. Id. ¶¶ 220–223. He received medical treatment and sentenced to 120 days of punitive

segregation. Id. ¶¶ 224–240. As a result of this incident, Whittington was criminally charged in

state court, but the charges were ultimately dismissed. Id. ¶¶ 243–244.




                                                                                                       6
     Case 1:16-cv-01152-AJN-BCM Document 181 Filed 05/27/20 Page 7 of 31



       On September 2, 2016, Plaintiff was transferred into the custody of New York State. He

remains incarcerated in the State’s custody, and is currently housed at the Attica Correctional

Facility. Dkt. No. 160, Ex. AA, at DEFS_06760. In total, Whittington received 85 infractions

during the relevant period, and was found guilty on 82 of 85. Id.

       D. Procedural History

       Plaintiff filed this lawsuit on February 11, 2016. See Dkt. No. 2. He subsequently

amended his Complaint multiple times. See Dkt. No. 44 at 1–4 (recounting this procedural

history). Portions of these complaints were often illegible or otherwise incomprehensible. Id.

At the Court’s direction, Plaintiff eventually submitted a “Legible Version” of his Complaint.

See Dkt. No. 41 (LV Compl.). Defendants then moved under Federal Rule of Civil Procedure

Rule 12(e) for a more definite statement of this Complaint. The Court denied this request, noting

that the “three opportunities [Plaintiff] has been given thus far to amend or resubmit his

complaint have not resulted in material improvements to the clarity of his allegations. There is

little reason to believe that a fourth opportunity . . . would produce a different outcome.” Dkt.

No. 44 at 4–5.

       Instead of ordering Plaintiff to provide a more definite statement, the Court restated

Plaintiff’s pleading “so as to do justice.” Fed. R. Civ. P. 8(e). The Court liberally construed his

allegations into seventeen numbered paragraphs. Dkt. No. 44 at 5–11. And it construed his

filing to allege claims for “(a) excessive force in violation of the Fourth and Fourteenth

Amendments to the United States Constitution; (b) unreasonable searches in violation of the

Fourth and Fourteenth Amendments; ( c) withholding medical care in deliberate indifference to

plaintiffs health in violation of the Fourteenth Amendment; (d) using false reports of infractions

to initiate prison disciplinary proceedings and subject plaintiff to punitive segregation in

violation of the Fourteenth Amendment; and (e) retaliation for plaintiffs exercise of his right to
                                                                                                      7
       Case 1:16-cv-01152-AJN-BCM Document 181 Filed 05/27/20 Page 8 of 31



petition for redress of his grievances in violation of the First and Fourteenth Amendments.” Id.

10–11. Plaintiff seeks damages with respect to several officers under 42 U.S.C. § 1983 and with

respect to the City under Monell v. Dep’t of Soc. Servs. of City of N.Y., 436 U.S. 658 (1978). Id.

However, the Court took no position on whether Plaintiff had actually stated any claim for relief.

Id.

          The Defendants in this matter are the City of New York, Commissioner Joseph Ponte,

Hazel Jennings, Captain Bradford, Correction Officer Lanham, Correction Officer Shinaul,

Assistant Deputy Warden Brown, Captain Brown, Shield No. 821, Correction Officer

Dalrymple, Correction Officer Jones, Correction Officer Harris, Correction Officer Pagan,

Retired Captain Collens, Retired Captain Collazzo, Correction Officer Dill, Correction Officer

Lamar, and Captain Brown, Shield No. 491. Plaintiff voluntarily dismissed his claims against

two others, Officers Hughes and Medina, and they are no longer parties to this action. See Dkt.

No. 88.

          After lengthy discovery, ably overseen by Magistrate Judge Moses, Defendants moved

for summary judgment as to all claims. Dkt. No. 158. This motion is now before the Court.

 II.      LEGAL STANDARD

          Under Federal Rule of Civil Procedure 56(a), summary judgment may be granted only if

all the submissions taken together “show that there is no genuine issue as to any material fact and

that the moving party is entitled to judgment as a matter of law.” Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986) (internal citation and quotation marks omitted); see also Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). A fact is “material” if it “might affect the

outcome of the suit under the governing law,” and is genuinely in dispute “if the evidence is such

that a reasonable jury could return a verdict for the nonmoving party.” Anderson, 477 U.S. at

248; see also Jeffreys v. City of New York, 426 F.3d 549, 553 (2d Cir. 2005). The nonmoving
                                                                                                     8
     Case 1:16-cv-01152-AJN-BCM Document 181 Filed 05/27/20 Page 9 of 31



party “must do more than simply show that there is some metaphysical doubt as to the material

facts,” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986), and cannot

rely on “mere speculation or conjecture as to the true nature of the facts to overcome a motion

for summary judgment,” Knight v. U.S. Fire Ins. Co., 804 F.2d 9, 12 (2d Cir. 1986). “When

ruling on a summary judgment motion, the district court must construe the facts in the light most

favorable to the non-moving party and must resolve all ambiguities and draw all reasonable

inferences against the movant.” Dallas Aerospace, Inc. v. CIS Air Corp., 352 F.3d 775, 780 (2d

Cir. 2003). However, “[m]ere conclusory allegations or denials cannot by themselves create a

genuine issue of material fact where none would otherwise exist.” Hicks v. Baines, 593 F.3d

159, 166 (2d Cir. 2010) (citation and alterations omitted).

       The Second Circuit has instructed that when a court considers a motion for summary

judgment, “special solicitude” should be afforded a pro se litigant. See Graham, 848 F.2d at

344. The Court must construe “the submissions of a pro se litigant . . . liberally” and interpret

them “to raise the strongest arguments that they suggest.” Triestman v. Fed. Bureau of Prisons,

470 F.3d 471, 474 (2d Cir. 2006) (italics and quotation marks omitted). “Nonetheless,

proceeding pro se does not otherwise relieve a litigant of the usual requirements of summary

judgment, and a pro se party’s bald assertions unsupported by evidence . . . are insufficient to

overcome a motion for summary judgment.” Houston v. Teamsters Local 210, Affiliated Health

& Ins. Fund-Vacation Fringe Ben. Fund, 27 F. Supp. 3d 346, 351 (E.D.N.Y. 2014) (alterations,

italics, and quotation marks omitted); see also Flores v. City of New York, No. 15-CV-2903,

2017 WL 3263147, at *2 (S.D.N.Y. July 31, 2017) (same). Litigants “should be on notice from

the very publication of Rule 56(e) that a party faced with a summary judgment motion may not

rest upon the mere allegations or denials of the party’s pleading and that if the party does not



                                                                                                    9
    Case 1:16-cv-01152-AJN-BCM Document 181 Filed 05/27/20 Page 10 of 31



respond properly, summary judgment, if appropriate, shall be entered against him.” Champion v.

Artuz, 76 F.3d 483, 485 (2d Cir. 1996) (internal quotation marks omitted)). A nonmoving

plaintiff “may not reply upon conclusory allegations or denials, but instead must produce

evidence in admissible form, setting forth ‘concrete particulars’ showing that a trial is needed.”

R.G. Group, Inc. v. Horn & Hardart Co., 751 F.2d 69, 77 (2d Cir. 1984); see also Read v. Town

of Suffern Police Dep't, 2013 WL 3193413, at *3 (S.D.N.Y. June 25, 2013) (“even where the

non-movant is pro se, mere ‘conclusory statements, conjecture, or speculation by the party

resisting the motion will not defeat summary judgment’” (quoting Kulak v. City of New York, 88

F.3d 63, 71 (2d Cir. 1996))).

 III. WHITTINGTON FAILS TO DEMONSTRATE PERSONAL INVOLVEMENT AS
      TO SEVERAL CLAIMS

          The undisputed facts in this case entitle Defendants to judgment as a matter of law for

several reasons. The first reason is that Whittington has not adduced any evidence (or indeed,

even alleged) that any of the Individual Defendants were personally involved in several of his

claims.

          When a § 1983 claim is brought against individual defendants, the plaintiff must allege

personal involvement of each named individual. See Farid v. Ellen, 593 F.3d 233, 249 (2d Cir.

2010) (“It is well settled in this Circuit that personal involvement of defendants in alleged

constitutional deprivations is a prerequisite to an award of damages under § 1983.”) (internal

quotation marks omitted); Woodward v. Morgenthau, 740 F. Supp. 2d 433, 437 (S.D.N.Y. 2010)

(dismissing claims where plaintiff “has not alleged any facts indicating that . . . these defendants

was personally involved in the alleged violations”). Moreover, the personal involvement of a

supervisor may be demonstrated by evidence that:




                                                                                                    10
    Case 1:16-cv-01152-AJN-BCM Document 181 Filed 05/27/20 Page 11 of 31



       (1) the defendant participated directly in the alleged constitutional violation, (2)
       the defendant, after being informed of the violation through a report or appeal,
       failed to remedy the wrong, (3) the defendant created a policy or custom under
       which unconstitutional practices occurred, or allowed the continuance of such a
       policy or custom, (4) the defendant was grossly negligent in supervising
       subordinates who committed the wrongful acts, or (5) the defendant exhibited
       deliberate indifference to the rights of inmates by failing to act on information
       indicating that unconstitutional acts were occurring.

Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995).

        Plaintiff has not alleged—and no facts in the record support—the Individual Defendants’

personal involvement in several of Plaintiffs’ claims: (1) deliberate indifference, arising in

October 2014 (Compl. ¶ 2); (2) unconstitutional conditions of confinement, arising in November

2014 (Id. ¶ 5); (3) deliberate indifference, arising in November 2014 (Id. ¶ 5); (4) unreasonable

search, arising in late 2014 (Id. ¶¶ 6, 11) (5) deliberate indifference, arising in April 2015 (Id.

¶ 8); (6) deliberate indifference, arising in late 2015 (Id. ¶ 10); (7) unreasonable search, arising in

March 2015 (Id. ¶ 14); (8) deliberate indifference, arising in March 2015 (Id. ¶ 14); (9)

unreasonable search, arising around March 2016 (Id. ¶¶ 14, 17) (10) deliberate indifference,

arising in August 2016 (Id. ¶ 17); (11) unconstitutional conditions of confinement, arising in

August 2016 (Id.). Whittington has not identified any of the Defendants here as playing a part in

these alleged constitutional violations. Nor has he adduced facts showing that any of the

supervisor Defendants can be held liable for his claims. For his deliberate-indifference claims,

for example, he does not name as Defendants any of the medical professionals who administered

his treatment. Cf. Woods v. Goord, No. 97 CIV. 5143 (RWS), 1998 WL 740782, at *1

(S.D.N.Y. Oct. 23, 1998) (naming as defendants multiple doctors, a nurse, and a medical

administrator).




                                                                                                      11
     Case 1:16-cv-01152-AJN-BCM Document 181 Filed 05/27/20 Page 12 of 31



        In his Opposition, Plaintiff states “Plaintiff did in many grievances explain the role of the

Defendants but at the time of each incident the Plaintiff know all the names of those involved

until the Plaintiff perfected his claim.” Pl. Br. at 1–2. He also argues that “[f]ailure to state each

individuals role in the incident does not Constitute a dismissal and this Court retains

Jurisdiction.” Id. However, as discussed below, Plaintiff did not file contemporaneous

grievances as to many of these claims. Moreover, even his self-styled “grievance” documents

(that Plaintiff never submitted to the City) do not identify Individual Defendants. On summary

judgment, even a non-moving party has a duty to identify the specific actors who harmed him.

To be sure, Whittington is correct that this defect does not defeat jurisdiction. However,

Whittington’s failure to allege or prove personal involvement is reason enough for the Court to

grant Defendants summary judgment as to these claims.

 IV.    WHITTINGTON HAS FAILED TO EXHAUST MOST OF HIS CLAIMS

        The Court also grants Defendants summary judgment because it is undisputed that

Plaintiff has failed to administratively exhaust most of his claims, and he has not, as a matter of

law, justified that failure.

        A. The Exhaustion Standard

        Under the Prison Litigation Reform Act, “[n]o action shall be brought with respect to

prison conditions under . . . Federal law[] by a prisoner confined in any jail, prison, or other

correctional facility until such administrative remedies as are available are exhausted.” 42

U.S.C. § 1997e(a). This “language is ‘mandatory’: An inmate ‘shall’ bring ‘no action’ (or said

more conversationally, may not bring any action) absent exhaustion of available administrative

remedies.” Ross v. Blake, 136 S. Ct. 1850, 1856 (2016) (quoting Woodford v. Ngo, 548 U.S. 81,

85 (2006)). The exhaustion requirement “applies to all inmate suits about prison life, whether

they involve general circumstances or particular episodes, and whether they allege excessive

                                                                                                    12
    Case 1:16-cv-01152-AJN-BCM Document 181 Filed 05/27/20 Page 13 of 31



force or some other wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002). Accordingly,

“[c]omplete exhaustion of . . . administrative remedies through the highest level for each claim is

required.” Veloz v. New York, 339 F.Supp.2d 505, 514 (S.D.N.Y. 2004), aff'd, 178 F. App’x 39

(2d Cir. 2004); see also Porter, 534 U.S. at 524 (“All ‘available’ remedies must now be

exhausted; those remedies need not meet federal standards, nor must they be ‘plain, speedy, and

effective.’”). In addition, the exhaustion must be “proper,” meaning that it must “compl[y] with

an agency’s deadlines and other critical procedural rules because no adjudicative system can

function effectively without imposing some orderly structure on the course of its proceedings.”

Woodford, 548 U.S. at 90–91 (2006) (internal citation and quotation omitted). An inmate’s

claim is properly dismissed with prejudice when “administrative remedies have become

unavailable after the prisoner had ample opportunity to use them and no special circumstances

justified failure to exhaust.” Berry v. Kerik, 366 F.3d 85, 88 (2d Cir. 2004). The exhaustion

requirement applies even when a plaintiff seeks relief not available in prison administrative

proceedings, such as monetary damages. See Booth v. Churner, 532 U.S. 731, 740–41 (2001).

       B. New York’s Inmate Grievance Program

       The New York Department of Corrections “has an established administrative grievance

process — the Inmate Grievance and Request Program (‘IGRP’).” Galberth v. Washington, No.

14-cv-691 (KPF), 2017 WL 3278921, at *4 (S.D.N.Y. July 31, 2017), aff'd, 743 F. App’x 479

(2d Cir. 2018); Mateo v. Bristow, No. 12-cv-5052 (GWG), 2014 WL 4631569, at *11 (S.D.N.Y.

Sept. 17, 2014), report and recommendation adopted, No. 12-CV-5052 (RJS), 2015 WL 925933

(S.D.N.Y. Mar. 4, 2015) (noting that “In New York, formal exhaustion for state prisoners

generally requires complying with the three-step grievance and appeal procedure outlined in the

Inmate Grievance Program.”). A prisoner who wishes to file a grievance must file a form with

IGRP staff within ten business days of the condition giving rise to the grievance. Garvin v.
                                                                                                  13
     Case 1:16-cv-01152-AJN-BCM Document 181 Filed 05/27/20 Page 14 of 31



Rivera, No. 13-cv-7054, 2015 WL 876464, at *3 (S.D.N.Y. Feb. 28, 2015) (citing DOC

Directive 3376 §§ II.F, IV.B.1). An “informal resolution” must be provided to the inmate by

IGRP staff within five business days of receiving the form. Id. (citing DOC Directive 3376

§ II.F). “If the inmate does not accept the resolution that the IGRP staff proposes, the inmate

shall indicate on the IGRP Disposition Form, within five business days from notification of the

proposed resolution, that the inmate does not accept the resolution and requests a formal

hearing.” Feelings v. Stukes, 15-cv-1889 (JPO), at *4-5 (S.D.N.Y. Aug. 21, 2017) (quoting DOC

Directive 3376 § IV(G)(5)(b)). “Subsequent appeals may be taken to the Central Office Review

Committee (‘CORC’), whose opinion constitutes the DOC’s final decision on an inmate’s

grievance or request.” Id. (citing DOC Directive § IV(J)); see also Hemphill, 380 F.3d at 682

(summarizing these steps). Courts “have repeatedly . . . taken judicial notice of this grievance

process,” and the Court does so here. Feliciano v. Anderson, No. 15-cv-4106 (LTS), 2017 WL

1189747, at *8 n.15 (S.D.N.Y. Mar. 30, 2017).

        Generally, “[a] prisoner has not exhausted his administrative remedies until he goes

through all three levels of the grievance procedure.” Hairston v. LaMarche, 2006 WL 2309592,

at *7 (S.D.N.Y. Aug. 10, 2006) (citing cases); accord Skates v. Vanbockstaele, 2013 WL

658253, at *3 (S.D.N.Y. Feb. 25, 2013) (“[C]ourts have interpreted [42 U.S.C. § 1997e(a) ] as

requiring the complete exhaustion of institutional administrative remedies prior to commencing a

federal suit.”).

        C. Plaintiff’s Self-Styled Grievances Are Insufficient to Exhaust His Claims

        To start, Whittington attempts to satisfy the exhaustion requirement by providing thirteen

hand-written documents titled “Grievances.” These include: (1) a grievance dated December 1,

2015, pertaining to a claim of deliberate indifference to medical needs (see LV ¶ 10); (2) a

grievance dated December 28, 2015, alleging unreasonable searches (see LV ¶ 11); and (3) a
                                                                                                   14
    Case 1:16-cv-01152-AJN-BCM Document 181 Filed 05/27/20 Page 15 of 31



grievance dated December 31, 2015, alleging denial of a contact visit (see LV ¶ 11).

Whittington argues that these documents are sufficient to satisfy the PLRA’s exhaustion

requirement.

       The Court rejects this argument, as a matter of law, for three reasons. First, unlike the

various proper grievances submitted by Whittington, these grievances are not in the form

required by the IRGP. Indeed, comparing the former to the latter makes clear that his self-styled

grievances omit a host of required information and deviate from the Department of Corrections’

template for grievances. Compare Dkt. No. 2. at 16 (self-styled grievance) with Dkt. No. 155,

Ex. SS (numerous examples of actual grievances filed with the City). As noted, to satisfy the

exhaustion requirement, prisoners must generally satisfy a prison’s internal requirements. See

generally Woodford, 548 U.S. at 93 (“[W]e are persuaded that the PLRA exhaustion requirement

requires proper exhaustion,” which requires a plaintiff “comply with the system’s critical

procedural rules.”); accord Macias v. Zenk, 495 F.3d 37, 43 (2d Cir. 2007) (noting that it is

insufficient for a prisoner merely to give notice to prison officials about her complaint). This

includes, for example, compliance with an agency’s deadlines. Woodford, 548 U.S. at 90

(“Proper exhaustion demands compliance with an agency’s deadlines and other critical

procedural rules because no adjudicative system can function effectively without imposing some

orderly structure on the course of its proceedings.”).

       Second, the City states that after conducting a diligent search, it has no record of having

received any of Whittington’s self-styled grievances. See Dkt. No. 155, Ex. SS, Declarations of

Grievance Supervisors; Def. 56.1 ¶¶ 99, 108. Plaintiff does not challenge the diligence of the

City’s search or the multiple, sworn statements from City employees stating that these grievances

could not be located in its databases. Id. Given these undisputed facts, it is well-established that



                                                                                                   15
    Case 1:16-cv-01152-AJN-BCM Document 181 Filed 05/27/20 Page 16 of 31



a plaintiff’s self-styled grievances are insufficient to satisfy to exhaustion requirement—or even

to raise a genuine issue as to exhaustion. “Where a plaintiff provides no evidence that a

grievance was actually filed, while defendant supplies evidence of searches of files and databases

that failed to turn up that grievance, plaintiff’s allegations are insufficient to satisfy the

exhaustion requirement.” Anderson v. Spizziota, No. 11-cv-5663 (SJF), 2016 WL 11480707, at

*17 (E.D.N.Y. Feb. 12, 2016), report and recommendation adopted sub nom. Anderson v.

Sposato, No. 11-cv-5663, 2016 WL 1275044 (E.D.N.Y. Mar. 31, 2016) (plaintiff failed to

exhaust administrative remedies where plaintiff produced copies of purported grievances which

contained no indicia of filing, while defendant produced evidence that these grievances could not

be located in its records); Curry v. Mazzuca, No. 05-cv-1542, 2006 WL 250487, at *7 (S.D.N.Y.

Feb. 2, 2006) (finding no evidence that a grievance was actually filed where plaintiff “has not

produced a copy of this grievance, nor alleged anything specific about its content” and

defendants submitted evidence of file and database searches that “failed to turn up any record” of

the grievance).

        Third, even if these self-styled grievances were properly submitted to the City,

Whittington puts forward no evidence showing that the City ruled upon them, let alone that he

followed the internal appeal process. Yet those are both prerequisites to proper exhaustion.

Indeed, there is no record that the Department of Corrections even received these documents, or

that it ruled upon them and completed its internal appeals process. In sum, there is no genuine

dispute that the hand-written documents titled “Grievances” submitted by Whittington for

purposes of this motion are insufficient to satisfy the PLRA’s exhaustion requirement.

        D. There Are No Facts in the Record Excusing Whittington’s Failure to Exhaust

        It is undisputed, therefore, that Whittington did not file grievances for a host of his

claims. However, this is not the end of the inquiry—the PLRA carves out a narrow exception to
                                                                                                  16
    Case 1:16-cv-01152-AJN-BCM Document 181 Filed 05/27/20 Page 17 of 31



the exhaustion requirement. A prisoner can argue that his failure to exhaust should be excused

because administrative remedies were unavailable to him. See Williams v. Correction Officer

Priatno, 829 F.3d 118, 123 (2d Cir. 2016) (noting that the Supreme Court’s decision in Ross v.

Blake, 136 S.Ct. 1850 (2016), “largely supplants [earlier, more lenient Second Circuit law] by

framing the exception [to exhaustion] entirely within context of whether administrative remedies

were actually available to the aggrieved inmate.”). The Supreme Court has admonished that an

inmate’s failure to exhaust may only be excused when his prison’s grievance mechanisms are

literally or constructively “unavailable.” Ross, 136 S. Ct. at 1858. In Ross, the Supreme Court

recognized “three kinds of circumstances in which an administrative remedy, although officially

on the books, is not capable of use to obtain relief.” Id. at 1859. First, an administrative

procedure is unavailable when “it operates as a simple dead end – with officers unable or

consistently unwilling to provide any relief to aggrieved inmates.” Id. If prison administrators

either lack the necessary authority to provide any relief or possess authority but consistently

decline to exercise it, the administrative channels are not “available” within the meaning of the

PLRA. Id.; see also Booth v. Churner, 532 U.S. 731, 738 (2001) (“[T]he modifier ‘available’

requires the possibility of some relief.”). Second, an administrative procedure is unavailable

where it is “so opaque that it becomes, practically speaking, incapable of use.” Ross, 136 S. Ct.

at 1859. To meet this high bar, the administrative remedy must be “essentially unknowable.” Id.

(internal quotation marks omitted). Third, a grievance process is unavailable “when prison

administrators thwart inmates from taking advantage of [it] through machination,

misrepresentation, or intimidation.” Id. at 1860.

       In his Opposition brief, Whittington provides two justifications for his lack of exhaustion:

he says he “was not able to file appeals for his grievances because [1] he was harassed so much



                                                                                                    17
    Case 1:16-cv-01152-AJN-BCM Document 181 Filed 05/27/20 Page 18 of 31



that appealing the Complaint wouldn’t be possible and [2] the fact that the Plaintiff was

constantly being moved from Jail to Jail and housing unit to housing unit” Pl. Br. at 2-3. The

Court rejects this argument as a matter of law. To start, Whittington does not argue that the

City’s grievance process was unavailable to him writ large. Instead, he argues that the appeals

process was unavailable to him because of harassment and being moved. However, Whittington

has not failed the PLRA’s exhaustion requirement because of a failure to appeal—he has failed

the requirement because, on the undisputed facts, he has not filed grievances at all as to most of

his claims.

       But assume that the Court were to liberally construe Whittington’s Opposition Brief as

arguing that these two reasons prevented him from filing grievances in the first place. Once

again, the Court must reject this theory. There is no dispute that the City “provided grievance

procedures that inmates . . . could utilize,” Hemphill, 380 F.3d at 686—specifically, the three-

step process outlined in 7 N.Y.C.R.R. § 701.5. It is also undisputed that Whittington himself

filed more than two dozen other grievances between October 2013 and August 2016; he and

Defendants have produced them for purposes of this motion. See Dkt. No. 160, Ex. II

(Grievances). The undisputed fact of Whittington’s multiple grievances—filed

contemporaneously with the challenged incidents for which he did not file grievances—cuts

strongly against any theory of unavailability. See e.g., Veloz v. New York, 339 F. Supp. 2d 505,

516 (S.D.N.Y. 2004), aff'd, 178 F. App’x 39 (2d Cir. 2006) (“Plaintiff was most assuredly keenly

aware of the grievance process, as he previously exhausted other claims to the highest level.”);

Mateo, 2014 WL 4637169, at *8 (relying on fact that Plaintiff had “a long history of filing prison

grievances” to find availability); Johnson v. Stevens, No. 12-CV-5186 (RRM), 2014 WL




                                                                                                   18
    Case 1:16-cv-01152-AJN-BCM Document 181 Filed 05/27/20 Page 19 of 31



4722711, at *3 (E.D.N.Y. Sept. 22, 2014) (“But despite having filed numerous other grievances

in the past, [plaintiff] simply declined to do so here.”).

        Moreover, because the “availability” test is an objective one, it is well-established that

“[a] plaintiff's mere allegation of a generalized fear of retaliation is insufficient to excuse his

failure to file a grievance concerning these matters.” Brown v. Napoli, 687 F.Supp.2d 295, 297–

98 (W.D.N.Y. 2009) (collecting cases); accord Contino v. City of New York, 2013 WL 4015816,

at *6 (S.D.N.Y. Aug. 7, 2013) (“[Plaintiff's] conclusory assertion that he feared retaliation if he

completed the grievance process is insufficient to excuse his obligation to exhaust the

administrative grievance process.”). Likewise, a plaintiff does not assert a “legitimate fear” of

retaliation simply by pointing out that “his substantive claim is one for retaliation, and that he

has been the subject of retaliation in the past.” Harrison, 2007 WL 2789473, at *6 (“If every

plaintiff bringing a retaliation claim could have the exhaustion requirement excused by alleging a

fear of further retaliation, it would create a general exception to exhaustion for retaliation

claims”); see also Ortiz v.. McBride, 380 F.3d 649, 654 (2d Cir. 2004) (finding that plaintiff's

failure to file grievances was not excused where “[he] alleges only that he was threatened when

he complained . . . [but] does not contend that the threats from guards prevented him from filing

a grievance or otherwise rendered DOCS grievance procedures unavailable”). Whittington’s

conclusory claim in his Opposition that he faced harassment is not only belied by the two-dozen

other grievances he filed, but also fails to create a genuine dispute for purposes of summary

judgment.

        Whittington also suggests that the sheer number of his complaints against Defendants

excuse exhaustion. For example, he contends that “the level of harassment by prison officials

rises to the level that shows that the Plaintiff made a reasonable attempt to exhaust his remedies



                                                                                                      19
    Case 1:16-cv-01152-AJN-BCM Document 181 Filed 05/27/20 Page 20 of 31



and should be excused from the exhaustion rule.” Pl. Br. at 4. However, the Court finds no

support for the idea the more claims a prisoner brings, the more willing a Court should be to

excuse a failure to exhaust those many claims. Indeed, such a rule seems directly contrary to the

purposes behind the PLRA. See Woodford v. Ngo, 548 U.S. 81, 84 (noting that the PLRA was

designed to alleviate the quantity of prisoner litigation in federal courts). Moreover, the Supreme

Court has repeatedly admonished that courts should carefully circumscribe exceptions to the

PLRA’s exhaustion requirement, and not engage in equitable balancing to determine if an

exception is warranted. See, e.g., Ross, 136 S. Ct. at 1856 (stating the PLRA forecloses judicial

discretion to craft exceptions to the exhaustion requirement). This admonition precludes

Whittington’s theory.

        The only other special circumstance Whittington points to is that he was “moved from

Jail to Jail and housing unit to housing unit.” Pl. Br. at 2–3. However, this argument also fails

as a matter of law. The Second Circuit has held that “[t]he fact that [plaintiff] was transferred to

a different facility after he filed his grievance does not affect this analysis because [plaintiff]

retained the ability to appeal his grievance to the central office review committee even after he

was transferred.” Richardson v. N.Y. State Dep’t of Corr., 633 Fed. App’x 816, 818 (2d Cir.

2016) (citing Giano v. Goord, 250 F.3d 146, 150–51 (2d Cir. 2001)). Courts in this Circuit have

likewise concluded that “an inmate’s transfer to a new facility does not excuse him from pursing

a grievance to a final administrative resolution.” Carini v. Austin, No. 06-cv-5652 (NRB), 2008

WL 151555, at *4 (S.D.N.Y. Jan. 14, 2008) (noting that where a plaintiff has not shown that

transfer rendered him unable to pursue administrative remedies, it does not, as a matter of law,

constitute a “special circumstance” excusing a failure to exhaust); Hemby v. Ferrari, No. 9:14-

cv-546 (BKS), 2016 WL 3166895, at *9 (N.D.N.Y. 2016) (“plaintiff’s assertion that the



                                                                                                      20
     Case 1:16-cv-01152-AJN-BCM Document 181 Filed 05/27/20 Page 21 of 31



grievance[s] ‘never followed him’ when he was transferred is insufficient to create an issue of

material fact.”).

        In short, Whittington has failed to overcome the exhaustion requirement as to multiple

claims:1 (1) deliberate indifference, arising around October 2014 (Compl. ¶ 2); (2) due process,

arising around November 11, 2014 (Id. ¶ 3); (3) unconstitutional conditions of confinement,

arising about November 16, 2014 (Id. ¶ 5); (4) excessive force, arising around November 2014

(Id. ¶ 5); (5) deliberate indifference, arising around November 2014 (Id. ¶ 5); (6) due process

claim for movement to high-security housing, arising in late 2014 (Id. ¶ 6); (7) excessive cell

searches in late 2014 (Id. ¶ 6); (8) due process, arising around April 2015 (Id. ¶ 9); (9) excessive

force, arising around July 2015 (Id. ¶ 10); (10) unreasonable search, arising around November

2015 (Id. ¶ 11); (11) deliberate indifference, arising in late 2015 (Id.); (12) denial of visitation

rights in late 2015 (Id. ¶¶ 11, 12); (13) excessive force, arising around January 2016 (Id. ¶ 11);

(14) excessive force, arising out of multiple incidents in March 2016 (Id. ¶ 16); (15) due process,

arising around March 2016 (Id. ¶ 13); (16) retaliation, arising around March 2016 (Id. ¶ 14); (17)

unreasonable search, arising around March 2016 (Id. 15); (18) due process, arising around March

2016 (Id. ¶ 13); (19) excessive force, arising out of multiple incidents in June and August 2016

(Id. ¶¶ 16, 17); (20) due process, arising out of multiple incidents in June and August 2016 (Id.

¶¶ 16, 17); (21) deliberate indifference, arising around August 2016 (Id. ¶ 17); (22) conditions of

confinement, arising around August 2016 (Id. ¶ 17). The Court thus grants Defendants summary

judgment as to these claims.




        1 The Court also granted Defendants summary judgment as to some of these claims for a failure to
demonstrate personal involvement, supra. These claims likewise fail for a failure to exhaust.

                                                                                                           21
      Case 1:16-cv-01152-AJN-BCM Document 181 Filed 05/27/20 Page 22 of 31



 V.     THE INDIVIDUAL OFFICERS ARE ENTITLED TO JUDGMENT AS A
        MATTER OF LAW ON THE REMAINING CLAIMS

        As to the remaining excessive force and due process claims, the Court concludes that the

Individual Defendants are entitled to judgment as a matter of law. The Court reviews these

claims in turn.

        A. Plaintiff’s Excessive-Force Claim

        Whittington raises an excessive-force claim arising from an incident on January 16, 2015.

Compl. ¶ 7. Because Plaintiff was a pretrial detainee at the time of the alleged incident, the

Fourteenth Amendment’s Due Process Clause governs his excessive-force claim. See United

States v. Walsh, 194 F.3d 37, 47 (2d Cir. 1999) (“While the Eighth Amendment’s protection does

not apply until after conviction and sentence, the right of pretrial detainees to be free from

excessive force amounting to punishment is protected by the Due Process Clause of the

Fourteenth Amendment.”) (internal quotation marks and citations omitted). To succeed on such

a claim, a pretrial detainee like Whittington “must show only that the force purposely or

knowingly used against him was objectively unreasonable.” Kingsley v. Hendrickson, 135 S.Ct.

2466, 2473 (2015); accord County of Sacramento v. Lewis, 523 U.S. 833, 849 (1998) (“liability

for negligently inflicted harm is categorically beneath the threshold of constitutional due

process.”). Excessive-force claims brought by pretrial detainees no longer contain a subjective

prong. Kingsley, 135 S.Ct at 2473.

        To be unreasonable, the conduct at issue must be “sufficiently serious . . . to reach

constitutional dimensions.” Romano v. Howarth, 998 F.2d 101, 105 (2d Cir. 1993) (internal

quotation marks omitted). The Court must judge the conduct “from the perspective and with the

knowledge of the defendant officer[s],” Kingsley, 135 S. Ct. at 2474, and evaluate it “in light of

contemporary standards of decency,” Wright v. Goord, 554 F.3d 255, 268 (2d Cir. 2009)


                                                                                                  22
     Case 1:16-cv-01152-AJN-BCM Document 181 Filed 05/27/20 Page 23 of 31



(internal quotation marks omitted). In making this evaluation, the Court may consider, among

other factors, “the relationship between the need for the use of force and the amount of force

used; the extent of the plaintiff’s injury; any effort made by the officer to temper or to limit the

amount of force; the severity of the security problem at issue; the threat reasonably perceived by

the officer; and whether the plaintiff was actively resisting.” Kingsley, 135 S. Ct. at 2473 (citing

Graham v. Connor, 490 U.S. 386, 396 (1989)); see also Musaid v. Manka, No. 13-cv-7880

(PKC), 2016 WL 540806, at *4 (S.D.N.Y. Feb. 9, 2016). “[O]bjective reasonableness turns on

the ‘facts and circumstances of each particular case.’” Kingsley, 135 S. Ct. at 2473 (quoting

Graham, 490 U.S. at 396). The Court must also account for the “‘legitimate interests that stem

from [the government’s] need to manage the facility in which the individual is detained,’

appropriately deferring to ‘policies and practices that in th[e] judgment’ of jail officials ‘are

needed to preserve internal order and discipline and to maintain institutional security.’ ” Id.

(quoting Wolfish, 441 U.S. at 540). Accordingly, “[w]hether the force used in connection with

the arrest is reasonable depends on a careful weighing of the totality of the circumstances in each

particular case, including whether the suspect poses a threat, resists, or attempts to evade arrest,

and the severity of the crime at issue.” Felmine v. City of New York, No. 09 Civ. 3768, 2011 WL

4543268, at *18 (E.D.N.Y. Sept. 29, 2011).

         As noted, Plaintiff’s only remaining excessive-force claim arises out of an incident that

occurred on January 16, 2015. On that day, City officials were searching Whittington in the

North Infirmary Center. Def. 56.1 ¶ 43.2 Despite being directly ordered to do so, Whittington


         2 In its factual recitation, the City relies on video surveillance of this incident. See Def. 56.1 ¶ 44. The City
has provided that video to the Court. See Dkt. No. 160, Exhibit HH. The City also provides video surveillance for
claims that the Court has dismissed on other grounds. See, e.g.. Dkt. No. 160, Exhibit J. In his Opposition brief,
however, Plaintiff states that “[t]he video and audio evidence in this case cannot be viewed by the Plaintiff because
they are all in the Form of DVD’s and the Department of Corrections will not provide the means for the Plaintiff to
view them. Any references to the video and audio made by the Defendants . . . put the Plaintiff in a position
whereas he cannot use that same evidence to support a legal standing on his claims.” Pl. Br. at 1–2.

                                                                                                                       23
     Case 1:16-cv-01152-AJN-BCM Document 181 Filed 05/27/20 Page 24 of 31



refused to remove his belt and jewelry. Id. It is undisputed that Whittington then placed the

chain that he was wearing around his neck into his mouth. Id. ¶ 44; Whittington Dep. 82:5-7

(agreeing that he “put the chain in [his] mouth when the officer asked [him] to hand over the

chain.”). He then “threw his belt on the floor at non-party C.O. Wisch’s feet.” Def. 56.1 ¶ 45.

“When C.O. Wisch attempted to pick up the belt, plaintiff attempted to strike the officer.” Id.

And as “the officers attempted to gain plaintiff’s compliance, Captain Collazzo utilized a one (1)

second burst of chemical agent.” Id. 46. Because the chemical agent “did not have the desired

effect because plaintiff continued to struggle with officers,” the same Defendant used another

“one (1) second burst of chemical agent.” Id. ¶ 47. Whittington “continued to physically resist

before he was ultimately restrained.” Id. After the incident concluded, “plaintiff was brought to

the main intake decontamination area and was decontaminated with cool water.” Id. ¶ 48. He

was also “brought to the urgicare center and examined by [a] physician’s assistant,” and

“Plaintiff’s skin was rinsed and lotion was applied.” Id. ¶ 50.

         Even reading his Opposition liberally, Whittington does not challenge this factual

recitation. Instead, he argues that “in January of 2015 the Plaintiff was maliciously sprayed with

chemical agents . . . and the Plaintiff was denied medical treatment for hours by the Defendants.”

Pl Br. at 3. As to the excessive-force claim, therefore, Whittington challenges the use of the

chemical agent as excessive. However, “[t]he use of pepper spray is not an actionable

constitutional violation where there is no lasting injury, and where the subject was not

cooperating with law enforcement.” Walton v. Lee, No. 15 CIV. 3080 (PGG), 2019 WL

1437912, at *6 (S.D.N.Y. Mar. 29, 2019); accord Williams v. City of New York, No. 05 Civ.



          To begin, the Court notes that Whittington did not raise this objection during discovery. However, given
the special solicitude afforded to pro se litigants, the Court does not rely on any of the video evidence in this case in
reaching its decision. The Court relies instead on the Defendants’ textual description of the January 15, 2015
incident.

                                                                                                                       24
    Case 1:16-cv-01152-AJN-BCM Document 181 Filed 05/27/20 Page 25 of 31



10230, 2007 WL 2214390, at *12 (S.D.N.Y. July 26, 2007) (use of mace was “not actionable” as

excessive force where the arrestee “suffered only the expected side effects: temporary discomfort

and disorientation”). In Walton, for example, the court concluded that “to the extent that

Plaintiff’s excessive force claim is premised on Defendants' use of pepper spray, Defendants are

entitled to summary judgment.” Walton, 2019 WL 1437912, at *6.

       The same is true here. Whittington’s contemporaneous medical report indicates that he

received medical treatment on January 16, 2015. The file from that day states that Whittington

reported “exposure to chemical agent” and “hav[ing] swallow[ed] some pills in an [attempt] to

hide it from DOC.” Dkt. No. 160, Ex. F. at DEFS 3450. In his Complaint and Opposition,

Whittington does not mention the swallowed pills. The medical provider reported that

Whittington was “well-hydrated, well-nourished, well-groomed, well-appearing” and

experiencing “no acute distress.” Id. As for treatment, the provider reported starting

Whittington on “Albuterol Sulfate Nubulization solution” and conducted “copious skin rinsing

with water” and “[applied] [lotion] to skin.” Id. at DEFS 3451. The provider also noted that

“[patient] refused [activated charcoal] and threw it on my face.” Id. Whittington presents no

facts, and does not even argue, that this report is inaccurate in any way. His short-lasting injuries

arising from this incident, therefore, are the natural consequence of the use of pepper spray.

Because there is not even an allegation of “lasting injury,” Walton, 2019 WL 1437912, at *6,

Whittington’s excessive-force claim fails as a matter of law.

       Moreover, given the undisputed fact that Whittington refused to comply with the officers’

orders and physically resisted, no reasonable juror could find that the limited force used was

“sufficiently serious . . . to reach constitutional dimensions.” Romano, 998 F.2d at 105. This is

especially so given that the Court must evaluate the use of force “from the perspective and with



                                                                                                  25
     Case 1:16-cv-01152-AJN-BCM Document 181 Filed 05/27/20 Page 26 of 31



the knowledge of the defendant officer[s].” Kingsley, 135 S. Ct. at 2474. At this point of his

incarceration, it is undisputed that prison officials documented and were aware of numerous use-

of-force incidents involving Whittington. In light of the Supreme Court’s admonition that that

courts must account for the “‘legitimate interests that stem from [the government’s] need to

manage the facility in which the individual is detained,” id. (internal quotation marks omitted),

the Court concludes that the challenged use of force was objectively reasonable. In short,

Defendants are entitled to summary judgment as to this claim.3

         B. Plaintiff’s Due-Process Claims

         Plaintiff has three remaining due-process claims. The Court concludes that Defendants

are entitled to judgment as a matter of law as to all three.

                      1. Whittington’s Falsified-Report Claim

         Whittington also raises a falsified-reporting claim arising out of the January 16 incident.

He alleges that after the incident concluded, “Captain Callazo, Officer Lowe, and an unidentified

officer assaulted plaintiff and attempted to justify the assault by ‘planting’ an unspecified

weapon.” Compl. ¶ 7.

         To prevail on a due-process claim, “a plaintiff must establish (1) that he possessed a

liberty interest and (2) that the defendant(s) deprived him of that interest as a result of

insufficient process.” Giano v. Selsky, 238 F.3d 223, 225 (2d Cir. 2001). The Second Circuit

has long held, however, that a prison inmate has no constitutional right to be free from being

falsely accused in a misbehavior report. See, e.g., Boddie v. Schnieder, 105 F.3d 857, 862 (2d

Cir. 1997). As explained by the Court of Appeals, “[t]he prison inmate has no constitutionally

guaranteed immunity from being falsely or wrongly accused of conduct which may result in the

          3 Because the Court concludes that Defendants are entitled to summary judgment on the excessive-force
claim for this reason alone, the Court does not consider Defendants’ independent argument that they are also entitled
to qualified immunity.

                                                                                                                  26
    Case 1:16-cv-01152-AJN-BCM Document 181 Filed 05/27/20 Page 27 of 31



deprivation of a protected liberty interest. The plaintiff, as all other prison inmates, has the right

not to be deprived of a protected liberty interest without due process of law.” Freeman v.

Rideout, 808 F.2d 949, 951 (2d Cir.1986).

       Here, Whittington was not deprived of any liberty interest as to this claim. It is

undisputed that on January 16, Whittington received a Report and Notice of Infraction, charging

him with, among other things, “possession of contraband/weapon.” Def. 56.1 ¶ 53. This

document also informed plaintiff of his right to a hearing as well as his rights at the hearing. Id.

Plaintiff appeared and testified at his disciplinary hearing on January 29, 2015. Id. ¶¶ 57-58. On

January 30, 2015, Plaintiff was served with the “Hearing Report and Notice of Disciplinary

Disposition, informing him that he had been adjudicated not guilty of possession of

contraband/weapon.” Id. ¶¶ 59–60. Whittington does not dispute these facts. Because he was

not deprived of any liberty interest as a result of Defendants’ alleged false reporting, Defendants

are entitled to summary judgment as to this claim.

                   2. Whittington’s Red ID Status Claim

       Whittington next raises a due-process challenge to his designation as Red I.D. Status.

“Inmates who have been found to possess a weapon while in the . . . custody [of the DOC] are

assigned Red I.D. status.” Benjamin v. Fraser, 264 F.3d 175, 181 (2d Cir. 2001). This status

requires the inmate to wear a red identification card, thereby subjecting him to special attention

during jail searches and strip frisks. Id. Red I.D. status also places an inmate in specialized

restraints called “security mitts” when moved anywhere outside of the facility. Id.

       To recap, it is undisputed that Whittington, on April 29, 2015, swallowed a razor and

subsequently refused medical treatment. Plaintiff alleges that after this suicide attempt, he was

placed on “Red ID” status “without a real hearing.” See LV ¶ 8. However, “[n]o prior hearing,

or any other process, is required before the initial placement of an inmate in enhanced restraints
                                                                                                    27
    Case 1:16-cv-01152-AJN-BCM Document 181 Filed 05/27/20 Page 28 of 31



pursuant to a Red I.D. status designation. . . . Rather, all that is required is that DOC provide

subsequent review of the justification for imposing the extra restraints that accompany Red ID

status.” Vega v. Duffy, No. 14-cv-8104 (VSB), 2017 WL 4180020, at *7 (S.D.N.Y. Sept. 20,

2017) (quoting Benjamin v. Fraser, 264 F.3d 175, 188–90 (2d Cir. 2001)). Here, it is undisputed

that Defendants followed this procedure. Whittington was notified of his Red ID designation on

June 1, 2015, including notice of his right to a hearing and his rights at the hearing, but he

“refused to sign” the notice. Def. 56.1 ¶ 82. City records further indicate that a hearing was held

on June 2, 2015, subsequent to plaintiff’s placement on Red ID status. Id. ¶ 83. These records

also indicate that plaintiff was served with a “Notice of Hearing Determination For Red ID

and/or Enhanced Restraint Status,” but he refused to sign this document. Id. ¶ 85. Whittington

does not challenge any of these facts. Because Plaintiff was afforded appropriate process in

connection with placement on Red ID status, Defendants are entitled to summary judgment as to

this claim.

                    3. Whittington’s Restrictions-on-Visitations Claim

        Whittington also raises a due-process challenge to Defendants’ decision in February 2016

to limit his visitation rights to “non-contact visits.” See LV ¶ 12. “[F]reedom of association is

among the rights least compatible with incarceration.” Overton v. Bazzetta, 539 U.S. 126, 131

(2003). As a result, limitations on visits that are reasonably related to a legitimate penological

interest do not violate a prisoner's constitutional right. This is true for pretrial detainees as well.

See Block v. Rutherford, 468 U.S. 576, 585–89 (1984). As the Supreme Court explained in

Block, “the Constitution does not require that detainees be allowed contact visits when

responsible, experienced administrators have determined, in their sound discretion, that such

visits will jeopardize the security of the facility.” Id. at 589.



                                                                                                      28
    Case 1:16-cv-01152-AJN-BCM Document 181 Filed 05/27/20 Page 29 of 31



       On February 18, 2016, Plaintiff was served with a form entitled “Notice to Inmate/Visitor

of Cancellation/Limitation/Denial of Visiting Privileges.” Def. 56.1 ¶ 143. The form indicates

that the facility’s Visit Supervisor limited Whittington’s visits to non-contact visits for a period

of 180 days, and the limitation was approved by the office of the Deputy Warden of Programs.

Id. ¶ 144. The form states that this restriction was imposed “[f]or the good order of [the]

facility.” Dkt. No. 160, Ex. T, at DEFS_06568 to DEFS_06569. Given Whittington’s lengthy

and undisputed record of infractions and violence directed towards prison staff while in custody,

Defendants have satisfied their de minimis burden to show that this restriction was reasonably

related to the legitimate penological interest of order and safety. See Block, 468 U.S. at 589.

Defendants are therefore entitled to summary judgment on this claim.

 VI.   PLAINTIFF HAS PUT FORWARD NO FACTS SUPPORTING A MONELL
       CLAIM

       Whittington has named the City of New York as a Defendant in this matter. To state a

constitutional claim for relief against the City, or any other municipal body, a plaintiff must

allege that his constitutional injury occurred as a result of an “official municipal policy.” Cash v.

Cnty. of Erie, 654 F.3d 324, 333 (2d Cir. 2011). Because municipalities “are responsible only

for their own illegal acts,” they cannot be held “vicariously liable under § 1983 for their

employees' actions.” Connick v. Thompson, 131 S.Ct. 1350, 1359 (2011) (citations omitted).

Official municipal policy “includes the decisions of a government’s lawmakers, the acts of its

policymaking officials, and practices so persistent and widespread as to practically have the force

of law.” Id. (citing Monell v. New York City Dep't of Social Servs., 436 U.S. 658, 691 (1978)).

       To begin, Plaintiff cannot establish municipal liability in this case because he has not

established a constitutional violation. Moreover, this claim also fails because Plaintiff has failed

to adduce any facts relating to, or even allege, the “existence of a municipal policy or custom,”


                                                                                                    29
    Case 1:16-cv-01152-AJN-BCM Document 181 Filed 05/27/20 Page 30 of 31



which is required “to show that the municipality took some action that caused his injuries beyond

merely employing the misbehaving officer.” JF v. Carmel Cent. Sch. Dist., 168 F. Supp. 3d 609,

616 (S.D.N.Y. 2016) (internal quotation marks omitted). It is well-established that plaintiffs

cannot “predicate liability on a theory of respondeat superior, since that theory is unavailable for

federal claims under Section 1983.” Rodriguez v. City of N.Y., 649 F. Supp. 2d 301, 306

(S.D.N.Y. 2009). The City is therefore entitled to summary judgment as to Whittington’s § 1983

claim.

 VII. CONCLUSION

         The Court has considered the remainder of Whittington’s claims and arguments and finds

them to be without merit. See, e.g., LV Compl. at 1 (alleging, in a conclusory manner, “6th

amendment violations” but providing no facts or legal argumentation supporting that theory).

The Court also declines to consider the claims Plaintiff raises for the first time in his Opposition

Brief to Defendants’ motion, given that he was provided four opportunities to amend his

complaint. See Pl. Br. at 2. For the reasons stated above, therefore, Defendants’ motion for

summary judgment is GRANTED. This resolves Dkt. No. 158. The Clerk of Court is

respectfully directed to close this case.

         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this Order

would not be taken in good faith, and in forma pauperis status is thus denied. See Coppedge v.

United States, 369 U.S. 438, 444-45 (1962).

         The Court will mail a copy of this Opinion and Order to the pro se Plaintiff, and that

mailing will be noted on the public docket.

         SO ORDERED.


Dated: May 27, 2020

                                                                                                    30
Case 1:16-cv-01152-AJN-BCM Document 181 Filed 05/27/20 Page 31 of 31



  New York, New York
                                ____________________________________
                                         ALISON J. NATHAN
                                       United States District Judge




                                                                       31
